Judgment, Supreme Court, Bronx County (William Donnino, J.), rendered May 18, 1993, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 41/2 to 9 years, unanimously affirmed.
Viewing the evidence in a light most favorable to the prosecution and giving it the benefit of every reasonable inference (People v Malizia, 62 NY2d 755, cert denied 469 US 932), defendant’s conviction for criminal sale of a controlled substance in the third degree was proven beyond a reasonable doubt. Moreover, upon an independent review of the facts, the verdict was not against the weight of the evidence (People v Bleakley, 69 NY2d 490). The credibility issues raised by defendant were properly placed before the jury and we find no reason to disturb its determination. Concur—Sullivan, J. P., Ellerin, Asch, Nardelli and Williams, JJ.